This is a suit for damages, instituted by plaintiffs in the county court for civil cases in Bexar county, to recover damages in the sum of $500 of defendant, alleged to have accrued by reason of an assault made by his servants in and upon the person of A. J. Hamilton, one of the plaintiffs, the other being his wife, Lue Ida Hamilton, who for some reason not disclosed was joined in the suit. No jury was demanded, and the court rendered Judgment that plaintiffs take nothing by their suit, and pay all costs of suit.
There is no statement of facts filed in this court, and, as the merits of all of the *Page 173 
assignments of error must be tested by the facts, this court is in no position to pass upon the same.
There is no error apparent of record, and the judgment is affirmed.